Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

s 1-13, 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over GRASMUG et al (2016/0073117).
 	As per claim 1, Grasmug teaches the claimed “apparatus for generating an image,” the apparatus comprising: “a receiver, wherein the receiver is arranged to receive an image signal, wherein the image signal comprises a plurality number of three dimensional images, wherein the a plurality of three dimensional images represents a scene from a plurality of different viewpoints” (Grasmug, [0038]), “wherein each three dimensional image comprises a reference mesh and a reference texture map” (Grasmug, [0031]-[0032]), “wherein the plurality of three dimensional images comprises a first three dimensional image and a second three dimensional image, wherein the first three dimensional image comprises a first reference mesh and a first reference texture map, wherein the second three dimensional image comprises a second reference mesh and a second reference texture map, wherein the signal comprises a plurality of residual data texture maps for a first viewpoint, wherein the first viewpoint is different from the plurality of viewpoints, wherein a first residual data texture map of the plurality of residual texture maps provides residual data for a first viewpoint texture map relative to a first viewpoint shift texture map, wherein the first viewpoint shift texture map results from a viewpoint shift of the first reference texture map” (Grasmug, figure 9, [0066], [0104]),
“wherein a second residual data texture map of the plurality of residual texture maps provides residual data for a first viewpoint texture map relative to a second viewpoint shift texture map, wherein the second viewpoint shift texture map results from 
“a mesh processor, wherein the mesh processor is arranged to generate a first mesh for the first viewpoint, wherein the mesh processor is arranged to generate a second mesh for the first viewpoint from a[n] second reference mesh” (Grasmug, figure 7, [0036]-[0037]); 
“a first texture processor, wherein the first texture processor is arranged to generate a first intermediate texture map in response to a viewpoint transformation of the first reference texture map from a viewpoint of the first three dimensional image to the first viewpoint, wherein the first texture processor is arranged to generate a second intermediate texture map in response to a viewpoint transformation of the second reference texture map from a viewpoint of the second three dimensional image to the first viewpoint” (Grasmug, [0129] – the synthesis image 78 is equivalent to the claimed “intermediate texture”); 
“a second texture processor, wherein the first texture processor is arranged to generate a first texture map in response to a combination of the first intermediate texture map and the first residual data texture map, wherein the first texture processor is arranged to generate a second texture map in response to a combination of the second intermediate texture map and the second additional residual data texture map” (Grasmug, [0130] -the reconstructed current image is equivalent to the claimed “first texture map”).  It is noted that Grasmug does not explicitly teach “an image generator, wherein the image generator is arranged to generate an image for a second viewpoint from the first texture map, the first mesh, the second texture map, and the second 

 	Claim 2 adds into claim 1 “wherein the image signal further comprises mesh residual data for a mesh for the first viewpoint with reference to a reference mesh, wherein the reference mesh is a mesh of the first three dimensional image, wherein and the mesh processor is arranged to generate the first mesh in response to the mesh residual data and the reference mesh” (Grasmus, [0126] – decoder 80 sums the different values with the values of the previous scene structure map 74 and stores the result values as scene structure map 72).

	Claim 3 adds into claim 2 “wherein the mesh residual data comprises residual data for only a subset of vertices of the first mesh” (Grasmug, [0024], [0066], [0031], [0032], [0101], [0107] – not all the points of points of the scene structure map are outputted, and only updates to the scene structure map are outputted).

	Claim 4 adds into claim 1 “wherein the image signal comprises no mesh data for the first viewpoint” (Grasmug, [0005], [0036] – The GPU at the decoder may reuse the same previous scene structure map for generating the synthetic image).



	Claim 6 adds into claim 1 “wherein the image signal comprises metadata indicative of three dimensional images linked to the plurality of residual data texture maps” (Grasmug, figure 9, and [0040], [0041], [0070], [0079], [0119] – the camera pose information is equivalent to the claimed “metadata”).

	Claim 7 adds into claim 1 “generate a first intermediate image for the second viewpoint in response to the first texture map and the first mesh, wherein the image generator is arranged to generate a second intermediate image for the second viewpoint in response to an additional texture map and an additional mesh for an additional viewpoint, wherein the image generator is arranged and to generate the image by combining the first intermediate image and the second intermediate image” (Grasmug, figures 5 and 10 – the residue image 58 of the current image, [0066], [0070]).

	Claim 8 adds into claim 1 “wherein the image generator is arranged to generate a first intermediate image for the second viewpoint in response to a viewpoint transformation from the first viewpoint to the second viewpoint based on the first texture 

	Claim 9 adds into claim 8 “to combine the first intermediate image and the second intermediate image in response to occlusion data associated with a viewpoint of at least the first three dimensional image” which would have been obvious because at any viewpoint, the three dimensional image would associated to occlusion data.

	Claim 15 adds into claim 8 “to combine the first intermediate image and the second intermediate image in response to occlusion data associated with a viewpoint of least the second three dimensional image” which would have been obvious because at any viewpoint, the three dimensional image would associated to occlusion data.

	Claim 10 adds into claim 1 “wherein the image generator is arranged to combine the first texture map and the second texture map into a third texture map for the first viewpoint, wherein the image generator is arranged to combine the first mesh and the second mesh into a third mesh for the first viewpoint, wherein the image generator is 

	Claim 19 adds into claim 1 “wherein the image signal comprises mesh generation control data, wherein the mesh processor is arranged to generate the first mesh in response to the mesh generation control data” (Grasmug, [0024], [0066], [0031], [0032], [0101], [0107]).

	Claims 11-13, 16-18, and 20 claim an apparatus, and method based on the method of claims 1-10, 15, 19; therefore, they are rejected under a similar rationale.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU K NGUYEN whose telephone number is (571)272-7645.  The examiner can normally be reached on M-F 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona E Faulk can be reached on (571) 272-7515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/PHU K NGUYEN/Primary Examiner, Art Unit 2616